JOHNSON, J.
I concur in the judgment in this case. However, I do so only on grounds there was no need for the magnesite seller and installer, Mr. Booker, to duplicate the manufacturer’s warning on the can of sealer, at least in the circumstances of this case.
Contrary to the majority, I am of the opinion the seller had a duty to ensure its Magnesite customers were adequately warned of the need to use sand *784when resealing the magnesite surface in the future. The seller cannot assume the customer will contract with it for these future, inevitably necessary, resealing operations. (Indeed the seller cannot assume the customer will employ any contractor to perform this function. The customer may choose to be a “do it yourselfer.”) Thus, it is reasonably foreseeable that someone other than the original seller/installer will be applying the new sealing compound required every year to maintain safety and effectiveness of the magnesite surface. It is also reasonably foreseeable the application of the new sealant will create a dangerous condition unless sand is included in the mixture. It is not obvious to the average customer or anyone else that the failure to use sand will produce a dangerous condition. Accordingly, a seller who installs the original magnesite without itself warning the customer—or without being aware someone else is providing an adequate warning—is a contributing proximate cause of creation of the dangerous condition and any injuries that dangerous condition in turn may produce.
The above is black letter law. As Prosser and Keeton state: “A ... seller is subject to liability for failing either to warn or adequately to warn about a risk or hazard inherent in the way a product is designed that is related to the intended uses as well as the reasonably foreseeable uses that may be made of the product it sells.” (Prosser & Keeton on Torts (5th ed. 1984) § 96, p. 685.) In this instance, it is inherent in the way magnesite is designed that the surface will have to be resealed periodically. It also is inherent in the way magnesite is designed that when the surface is renewed it will be dangerously slippery unless sand is added to the mixture. Consequently, the seller ordinarily would be liable if it failed to adequately warn about the necessity of using sand.
I am unpersuaded by the seller’s contention the magnesite surface was not defective when the seller installed it and thus there was no duty to warn about how it could become dangerous if the inevitable resealing was done without sand. California courts have made it abundantly clear a duty exists to warn about foreseeable future dangers even where the original product is not defective either in design or manufacture. In Tingey v. E. F. Houghton & Co. (1947) 30 Cal.2d 97 [179 P.2d 807], for example, a manufacturer sold two different chemical salts to a customer. The customer mixed the two chemicals and they exploded. The California Supreme Court held the chemical manufacturer liable, even assuming the chemicals were safely designed and manufactured, because the manufacturer had failed to warn the chemicals were dangerous if mixed. In that case, it was foreseeable that unless warned a customer might mix the two otherwise nondangerous chemicals and thus cause injury. Likewise, in the instant case, it was inevitable the original nondangerous magnesite surface would have to be resealed and foreseeable the customer or someone he contracted with might, unless warned, fail *785to mix sand in the new sealant and thus cause injury. Since foreseeability creates a duty to warn against mixing two nondangerous chemicals together, it also creates a duty to warn about the necessity of mixing two components where that is essential to insure safety. (See also Reynolds v. Natural Gas Equipment, Inc. (1960) 184 Cal.App.2d 724 [7 Cal.Rptr. 879] [seller and manufacturer of gas burner liable for failing to warn that otherwise safe burner was dangerous if air passage closed].)
In the instant case, the original seller/installer failed to warn other resealing contractors or the customer about the necessity of mixing sand in the sealant. However, the manufacturer of the resealing compound had included this warning on the packages of its product this contractor used. (Had the customer been a “do it yourselfer,” this same warning would have been available for him to read and follow.)
The manufacturer’s warning excused the seller from failing to issue its own warning. According to traditional proximate cause analysis, the contractor’s failure to heed the manufacturer’s warning constituted a “superceding independent cause” for creation of the dangerous condition and resulting injuries. In the language of foreseeability, it is not reasonably foreseeable the contractor would fail to heed the manufacturer’s warning yet would have heeded a warning that the seller issued either to him or to the customer (assuming the contractor or the customer would even remember such a warning had it been given at the time of installation.) (4 Witkin, Summary of Cal. Law (8th ed. 1974) Torts, § 628, and cases cited therein.) Thus, the warning the manufacturer did give saved the seller from its failure to warn. For that reason and that reason only, I concur in the judgment in this case.
Appellant’s petition for review by the Supreme Court was denied July 22, 1987.